     Case: 1:18-cv-01596 Document #: 32 Filed: 11/02/18 Page 1 of 2 PageID #:118




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ESTATE OF COURTNEY COPELAND,                         )
DECEASED, BY SHAPEARL WELLS,                         )
INDEPENDENT ADMINISTRATOR,                           )
                                                     )
Plaintiff,                                           )      No.: 18 C 1596
                                                     )
                              vs.                    )      Judge Rebecca R. Pallmeyer
                                                     )      Magistrate Judge Young B .Kim
CITY OF CHICAGO, ANDREW BLOCK,                       )
JAVIER ESCANIO, AND RYAN LEON,                       )
                                                     )
Defendants.                                          )

                    PLAINTIFF’S UNOPPOSED MOTION TO DISMISS
                            PURSUANT TO FRCP 41(a)(2)


        Plaintiff, through counsel, brings the following unopposed motion to dismiss the claims

 against Defendants without prejudice:

        Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiff moves the

Court for an order dismissing her claims against Defendants without prejudice, and with each

party bearing their own costs and attorneys’ fees.

        Plaintiff’s counsel has conferred with Defendants’ counsel and the Defendants do not

oppose this motion.


 Respectfully submitted,

 /s/ Amanda S. Yarusso
 One of the Attorneys for Plaintiff

 Andrew M. Stroth
 ACTION INJURY LAW GROUP, LLC
 191 N. Wacker Drive
 Suite 2300
 Chicago, Illinois 60606


                                                                                                  1
   Case: 1:18-cv-01596 Document #: 32 Filed: 11/02/18 Page 2 of 2 PageID #:118




(312) 771-2444
astroth@actioninjurylawgroup.com

Carlton Odim
ODIM LAW OFFICES
225 W. Washington Street
Suite 2200
Chicago, Illinois 60606
(312) 578-9390
carlton@odimlawoffices.com

Amanda S. Yarusso
111 W. Washington Street
Suite 1500
Chicago, Illinois 60602
(773) 510-6198
amanda.yarusso@gmail.com

ATTORNEYS FOR PLAINTIFF




                                                                                 2
